Citation Nr: 1641090	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970, including service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

These claims were previously before the Board in August 2014, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

The Board notes that the issue of entitlement to service connection for tinea cruris was previously before and subject to the September 2014 Remand.  However, while on remand, the Veteran's claim was granted by the RO in a December 2014 Rating Decision.  Therefore, the Board finds that this issue has been fully resolved and is no longer before it.  As such, no further discussion regarding this claim shall ensue.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Though the Veteran's reported stressor is consistent with the Fourth and Fifth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM -IV and DSM-V) PTSD stressor criteria, the Veteran is not shown to have a current diagnosis of PTSD that meets such criteria.

2.  An acquired psychiatric disorder was not present in service, and the most probative evidence fails to establish a link between current psychiatric disability and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (f), 3.307, 3.309 (2015).

2.  The criteria for service connection for any acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  The notice requirements were accomplished in a letter dated in May 2010.  This letter amply apprised the Veteran of the information and evidence needed to prevail on his claims for service connection for PTSD/an acquired psychiatric disorder.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  In addition, he was afforded multiple VA psychiatric examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

In addition to the documentary evidence, the Veteran testified regarding his claim for service connection for PTSD/an acquired psychiatric disorder before the undersigned Veterans Law Judge during a March 2013 Board hearing.  During that hearing the Veteran was assisted by an accredited Disabled American Veterans representative.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms and whether there was a relationship to any incident of service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103 (c)(2) have been met. 

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d). 

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331   (2015). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.304 (f).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Unless PTSD is diagnosed in service and the in-service stressor is related to service, or, when PTSD is diagnosed after service, the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience, or to a personal assault, the veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 (b). 



Facts 

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD and/or depression that are the result of his military service.  In particular, the Veteran has indicated that he experienced certain stressors during combat service in Vietnam.  These stressors included while serving in Vietnam, the Veteran witnessed a dead service member on a tank whose rib cage had been split wide open due to a grenade explosion and he also witnessed many service members of an infantry platoon killed during an ambush.  The Veteran testified that he first began to notice psychiatric symptoms when he returned home from service, which included feelings of sadness, isolation, and communication difficulties.  See Hearing Transcript, pg. 6.  He further noted that he knew he had a chronic problem with his psychiatric symptoms years later in the 1980s.  See Hearing Transcript, pg. 7.  The Veteran then first sought care for his psychiatric symptoms in about 2006/2007 at the VA medical center.  See Hearing Transcript, pgs. 7-8.

A review of the Veteran's service treatment records was absent for any indication of complaints or treatment for any acquired psychiatric disorders.

A July 1971 hospital report, when the Veteran was being treated for what was ultimately found to be Rocky Mountain Spotted Fever, showed that the Veteran's family reported that he had been "different than his usual self" and was "very withdrawn and not communicating."  The family indicated that they were concerned that the Veteran was depressed.  However, no medical analysis of these concerns appears to have been undertaken at the time.  

More recently, a review of the Veteran's VA outpatient treatment records reveals that he has been prescribed Citalopram for depression and Trazadone for sleep disturbance by a VA psychiatrist since 2000.  There is no indication of any other kinds of treatment or therapy, to include counseling, during the interval from 1971 to 2000.  

An October 2002 letter from the Veteran's private treatment provider indicated that he has treated the Veteran for symptoms of irritability, moodiness, and anger since 2000.  The treatment provider indicated that the Veteran's symptoms could be due to PTSD related to experiences during military service, but stopped short of providing any supported psychiatric diagnoses.

In June 2010, the Veteran was seen at the VA Medical Center for complaints of depression.  The Veteran reported increased depression over the past two months as well as irritability and anger.  The Veteran was diagnosed with a depressive disorder not otherwise specified and rule-out alcohol abuse.  There was no indication of etiology to military service provided.

The Veteran was provided VA-contracted PTSD examinations in August 2002 and June 2010.  The August 2002 examiner diagnosed a mood disorder not otherwise specified, and opined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  The examiner provided no rationale to explain his conclusions.  The June 2010 examiner diagnosed depressive disorder not otherwise specified as an Axis I condition.  She opined that the Veteran did not meet the DSM-IV criteria for PTSD.  The explanation she provided in support of this conclusion was the following sentence: "The current Axis I condition does not meet the diagnostic criteria of PTSD according to DSM IV because his symptoms of social isolation and feelings of emotional detachment from others are secondary to the Axis II Avoidant Personality features."  

The Veteran was provided with an additional VA examination in October 2014.  The examiner diagnosed a persistent depressive disorder (dysthymia), early onset, and a mild alcohol use disorder, as well as opined that the Veteran did not meet the DSM-V criteria for a PTSD diagnosis.  In regard to the PTSD, the examiner further provided that the Veteran did not meet the criteria for diagnosis because he denied anxiety and did not spontaneously report symptoms of re-experiencing.  He did not present with anxious or irritable mood or with psychomotor excitation, all which would have served as markers for a diagnosis of PTSD.  Additionally, the examiner noted that the Veteran's recollection of running away and hiding during the stressors that he reported in the military was consistent with a tactic he learned during childhood to get away from alcoholic parents who frequently argued with each other and future partners (veteran ran away from home to another state when he was age 15).

On examination the examiner reported that the Veteran appeared to exhibit early life disturbances that would predict his psychiatric and psychosocial adjustment problems as an adult.  Prior to entering the military he appeared to suffer from symptoms of persistent depressive disorder.  As such, the examiner opined that the depressive disorder was less likely than not related to service; to any in-service disease or injury, to any event of service, or had its onset in service.  It was further explained that the overall picture is one of an individual who had made a poor adjustment prior to entering military service.  The Veteran struggled with alcoholic parents who often fought and then divorced when he was age 12, and the death of his mother when he was age 14.  He performed poorly in school due to disinterest.  He ran away from home in Tulsa to Dallas at age 15.  He appeared to exhibit early life disturbances that would predict his psychiatric and psychosocial adjustment problems as an adult.  As such, the examiner found that the Veteran meets the DSM-5 criteria for persistent depressive disorder, early onset; and alcohol use disorder.  


Analysis 

PTSD

The threshold requirement for the granting of service connection, including for PTSD, is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of PTSD according to the DSM-IV or DSM-V, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of PTSD during the relevant period on appeal.

The Board notes the Veteran's contentions that he may have had a PTSD diagnosis from a private physician who has treated him for symptoms of irritability, moodiness, and anger since 2000.  While an October 2002 letter from the Veteran's private physician states that the Veteran's symptoms could be due to PTSD from military experience, he has not provided an actual PTSD diagnosis according to DSM-IV or DSM-5 criteria.  Apart from these entries, there is no other mention of any possible diagnosis of PTSD.

Additionally, it is noted that the only medical evidence of record that actually applied the DSM-IV and DSM-V criteria to the Veteran's psychiatric complaints was via the August 2002, June 2010, and October 2014 VA examinations.  Upon such application, the examiners were able to definitively determine that the Veteran's psychiatric symptoms did not meet the DSM-IV or DSM-V criteria and did not constitute a diagnosis of PTSD.

The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or psychiatry more particularly, and that he is merely speculating as to whether he has a current diagnosis of PTSD.  In this regard, he is not competent to diagnose PTSD, as such requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159  (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of PTSD are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of PTSD under the DSM-IV and DSM-V during the appeals period.  Absent the required diagnosis of PTSD, at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder, Other Than PTSD

The Veteran was not diagnosed with depression or any other psychiatric disorder during service, and there is no record of any diagnosed psychosis in the year after service.  The criteria for a grant of service connection for an acquired psychiatric disorder, other than PTSD, on a direct basis under 38 C.F.R. § 3.303 (a) or under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are therefore not met. 

As for a disorder diagnosed after service, the earliest clinical evidence of a psychiatric disorder derives from VA medical records dated in 2000; long after the Veteran's 1970 separation from service.  Notably, there is no competent medical evidence that relates the Veteran's depressive disorder to in-service disease or injury.  On the other hand, according to the 2014 VA examiner, the medical records and the Veteran's own self-report reveal that his symptoms have been related to a nearly life long psychiatric profile.  It was stated in this regard that the Veteran appeared to exhibit early life disturbances that would predict his psychiatric and psychosocial adjustment problems as an adult.  According to the VA examiner to whom the Veteran reported his history, the pattern of poor adjustment to psychosocial stressors prior to military service only appeared to manifest into appreciable symptoms prior to service, and post service.  

This 2014 VA examination report is highly probative evidence against the claim.  First, it shows the disability was not incurred in service.  Secondly, it in no way suggests the in-service aggravation of a pre-service illness.  As indicated above, service connection may be established if the claimed disability was first incurred during service.  Another means by which VA grants compensation benefits is where a disability is present prior to service, and then during service the disability is aggravated.  In simple terms, it gets worse during service.  The examiner's opinion does not indicate this to be the case.  In addition, the most probative evidence on the question as to whether a psychiatric disorder became worse during service would be the Veteran's service treatment records.  Here, the Veteran was shown to have enlisted and served without any psychiatric complaints or treatment.  Although service personnel records noted instances of non-judicial punishment, there was no indication that such was due to any underlying psychiatric issues.  The Veteran's exit examination showed no complaints or diagnoses of any psychiatric disorders and he received an Honorable Discharge as the end of his normal term of service.  Nothing in these records suggests the Veteran had a depressive disorder, let alone one had become worse.  

To the extent that the Veteran himself suggests that his mental illness may be related to his service, there is no indication that he is qualified through specialized education, training, or experience to diagnosis a psychiatric disorder or offer an opinion on causation.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or psychiatry more particularly, and that he is merely speculating as to whether he has a current acquired psychiatric disorder that is etiologically related to military service.  In this regard, he is not competent to provide an etiology opinion for his acquired psychiatric disorder, as such requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that his acquired psychiatric disorder is etiologically related to military service are lacking in probative value. 

The Board concludes that this record does not support an award of service connection benefits.  There is no showing of the claimed disability in service, or for years after service.  This alone weighs heavily against the claim.  The outpatient records, beginning decades after service, show the Veteran is provided treatment to address his complaints, but that is the obvious purpose of health care providers; to address immediate complaints.  The purpose of treatment is not to determine entitlement to compensation benefits based on military service.  When that question was medically investigated, on the occasions the Veteran was assessed, the examiners concluded the Veteran did not have an acquired psychiatric disability which was caused by or incurred or aggravated in military service.  This likewise, weighs heavily against the claim. 

The weight of the evidence is consequently against the claim.  Service connection for an acquired psychiatric disorder, to include depressive disorder, must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


